DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
3.	Claims 1-3, 5-21, 23-25, 27 and 28 are currently pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 23-25 recite “The liquid crystalline medium according to claim 1, having one or more compounds of formula IIA….” however, there is no recitation of compound represented by formula IIA in claim 1. There is insufficient antecedent 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-3, 5, 7-8, 10-11, 13-16, 18-21 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Saito (U.S. 2011/0096285 A1).
With regards to claims 1, 2 and 27, Saito teaches a liquid crystal composition that has a negative dielectric anisotropy comprising at least one compound of formula (1) and at least one compound of formula (2) which are the following:

    PNG
    media_image1.png
    553
    472
    media_image1.png
    Greyscale
[0011]. Saito teaches a specific example of formula (1) is a compound represented by formula (1-4) 
    PNG
    media_image2.png
    38
    314
    media_image2.png
    Greyscale
seen in Examples and [0018]. Compound (1-4) IIA-28 of instant claims 1 and 27 when p is 2, Z2 is - –CH2O- , R1 is alkyl,R2 is alkoxy group ( O-R i.e. O-alkyl) and L1 and L2 are F. Saito teaches a specific example of formula (2) is compound V-HH-V seen in Example 2 [0098]. Compound V-HH-V is equivalent to formula IC of instant claim 1, specifically formula IC-1 of instant claim 2.  Example 2 of Saito explicitly shows a negative dielectric liquid crystal medium comprising V-HH-V and a compound represented by formula (I-4) (see paragraph [0095]) anticipating instant claims 1 and 2. 
	With regards to claim 3, Saito teaches in Examples 2, 3, 6, and 7 compound V-HH-V [0098-0099 &102-0103] within the range of 1-50% by weight (claims 1 and 3). Compound V-HH-V is equivalent to formula IC of instant claim 1, specifically formula IC-1 of instant claim 2. 
With regard to claim 5, Saito teaches the liquid crystal composition further comprises at least one compound of formula (3) [0022] such as the following formula (3-2):

    PNG
    media_image3.png
    74
    304
    media_image3.png
    Greyscale
 [0023] wherein R5 and R6 are alkyl or alkoxy having 1 to 12 carbon atoms [0023] such as compound 3-HB-O1 seen in Example 7 [0103] which is equivalent to formula III of instant claim 5 when R31 is a straight-chain alkyl having 3 C atoms, Z3 is a single bond, ring A is
    PNG
    media_image4.png
    58
    91
    media_image4.png
    Greyscale
, and R32 is a straight-chain alkoxy having 1 C atom.
With regard to claims 7 and 13, Saito teaches the liquid crystal composition further comprises at least one compound of formula (3) [0022] such as the following formula (3-8):

    PNG
    media_image5.png
    101
    347
    media_image5.png
    Greyscale
 [0023] wherein R5 and R6 are alkyl or alkoxy having 1 to 12 carbon atoms or alkenyl having 2 to 12 carbon atoms [0023] such as compound V2-BB(F)B-1 seen in Example 7 [0103] which is equivalent to formula T-21 of instant claims 7 and 13 when R is a straight-chain alkyl having 1 C atom, n is 2, and m is 0.
With regard to claim 8, Saito teaches the liquid crystal composition further comprises at least one compound of formula (3) [0022] such as the following formula (3-4):

    PNG
    media_image6.png
    114
    357
    media_image6.png
    Greyscale
[0023] wherein R5 and R6 are alkyl or alkoxy having 1 to 12 carbon atoms [0023] such as compound 3-HHEH-3 seen in Example 1 [0097] which is equivalent to formula O-3 of instant claim 8 when R1 is an alkenyl radical having 2 C atoms and R2 is an alkyl radical having 1 C atom.
	With regard to claim 10, Saito teaches liquid-crystalline medium further comprises compound 1V-HH-V seen in Example 2 [0098]. Compound 1V-HH-V is equivalent to formula 
    PNG
    media_image7.png
    47
    204
    media_image7.png
    Greyscale
of instant claim 10.
With regard to claims 11 and 13, Saito teaches the composition can further comprise at least one compound of formula (3) [0022], such a formula (3-1) which is the following:

    PNG
    media_image8.png
    75
    282
    media_image8.png
    Greyscale
[0023] wherein R5 and R6 are independently alkyl having 1 to 12 carbons or alkenyl having 2 to 12 carbons [0023] such as compound V-HH-3 in Example 4 CC-3-V of instant claims 11 and 13.
With regard to claims 14-16, Saito teaches liquid-crystalline medium comprises additives that mixed with the liquid crystal composition such as an antioxidant and a polymerizable compound [0063].
	With regard to claims 18-20, Saito teaches the above composition can be used for an AM (active matrix) device [0010 & 0038] having a mode such as IPS [0037 & 00772] which has a planar alignment layer based on the instant specification on page 125.
	With regard to claim 21, Saito teaches the liquid crystal medium having a Δε of -2.3 to -3.2 ( Examples 1-6) encompassing the instant claimed range of liquid crystal medium having a Δε of -2.5 to -6.0.
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2011/0096285 A1) as applied to claims 1-3, 5, 7-8, 10-11, 13-16, 18-21 and 27 above, and further in view of Klasen-Memmer et al. (U.S. 2009/0309066 A1).
With regard to claim 6, Saito teaches the above composition but does not teach a compound of formula L-1 to L-11 as instantly claimed.
However, Klasen-Memmer et al. teach a liquid-crystalline medium comprising a compound of formula I [0013] such as formula IA’-1a which is the following:

    PNG
    media_image9.png
    114
    386
    media_image9.png
    Greyscale
[0083] wherein alkyl and alkyl’ denote alkyl having 1 to 7 C atoms [0084] such as compound LY-3-O2 seen in Example 3.1 [0426] which is equivalent to formula L-1 of instant claim 6 when R is an alkyl radical having 3 C atoms, (O) is –O-, and alkyl is an alkyl radical having 2 C atoms. Klasen-Memmer et al. also teach the above .
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2011/0096285 A1) as applied to claims 1-3, 5, 7-8, 10-11, 13-16, 18-21 and 27 above, and further in view of Hattori et al. (U.S. 2013/0001469A1).
With regard to claim 9, Saito teaches the above composition but does not teach any one of formulae BC, CR, PH-1, PH-2, BF-1, BF-2, BF-3, and/or BF-4.as instantly claimed.
However, Hattori et al. teach the liquid crystal composition can further comprising at least one compound of formula (5) [0017] such as the following formula (5-2):

    PNG
    media_image10.png
    127
    349
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    58
    372
    media_image11.png
    Greyscale
[0017] such as compound 5-H1OCro(7F,8F)-5 seen in Example 9 [0102] which is equivalent to formula CR of instant claim 9 when RCR1 and RCR2 are alkyl radicals having 5 C atoms, and c is 1. Hattori et al. also teach a compound of formula (5) increases the absolute value of dielectric anisotropy and decreases the minimum temperature [0023]. Therefore, it would have been obvious to one of ordinary skill in the art .
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2011/0096285 A1) as applied to claims 1-3, 5, 7-8, 10-11, 13-16, 18-21 and 27 above, and further in view of Manabe et al. (U.S. 2008/0277623 A1).
With regard to claim 12, Saito teaches the above liquid crystal composition but does not teach a compound of formulae P-1 to P-4 as instantly claimed.
However, Manabe et al. teach a liquid crystal composition comprising a compound of formula I [0033] such as formula I-1 which is the following:

    PNG
    media_image12.png
    153
    417
    media_image12.png
    Greyscale
[0062] wherein R1 is an unsubstituted alkyl having 1 to 15 C atoms [0034] such as compound PPGU-3-F seen in Example M1 [0162] which is equivalent to formula P-1 of instant claim 12 when R is a straight chain alkyl having 3 C atoms and X is F. Manabe et al. also teach the above compound has high clearing points and relatively low thresholds [0037]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the compound I-1 of Manabe et al. to the composition of Saito in order to have high clearing points and relatively low thresholds.
14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2011/0096285 A1) as applied to claims 1-3, 5, 7-8, 10-11, 13-16, 18-21 and 275 above, and further in view of Haensel et al. (U.S. 2013/0207038 A1).

However, Haensel et al. teach a liquid crystal composition (abstract, claims and examples) used in IPS display [0027 and 0190] comprising a compound selected from the group of compounds of the formula IIA, IIB and IIC: 
    PNG
    media_image13.png
    221
    329
    media_image13.png
    Greyscale
 and a compound represented by formula XIb 
    PNG
    media_image14.png
    46
    278
    media_image14.png
    Greyscale
 [0107]. The compound represented by formula XIb is equivalent to compound represented by formula IC as recited instant claim 1, more specifically IC-1 as taught by instant claim 2.   Haensel et al. teach a process for the preparation of a liquid-crystalline medium comprising the above composition mixed with one or more mesogenic compounds (claim 20). Haensel et al. also teach the IPS display have fast response times and low rotational viscosities at the same time as high clearing point and low threshold voltage [0027].Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mixed one or more mesogenic compounds of .
15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2011/0096285 A1) as applied to claims 1-3, 5, 7-8, 10-11, 13-16, 18-21 and 27 above, and further in view of Klasen-Memmer et al. (U.S. 2008/0197319 A1).
With regard to claim 17, Saito teaches a process (Examples and [0069-0070]) for the preparation of the above liquid crystal composition comprising at least one compound of formulae IA to IE but does not teach mixing with at least one further mesogenic compound as instantly claimed.
However, Klasen-Memmer et al. teach a liquid crystal composition (abstract, claims and examples) used in IPS display [0026 and 01034] comprising a compound represented by 
    PNG
    media_image15.png
    38
    267
    media_image15.png
    Greyscale
[0077]. The compound represented by formula 
    PNG
    media_image15.png
    38
    267
    media_image15.png
    Greyscale
 is equivalent to compound represented by formula IC as recited instant claim 1, more specifically IC-1 as taught by instant claim 2.   Klasen-Memmer et al. teach a process for the preparation of a liquid-crystalline medium comprising the above composition mixed with one or more mesogenic compounds (claim 11). Klasen-Memmer also teach the IPS display have fast response times and low viscosities [0010-0011].Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mixed one or more mesogenic compounds of Klasen-Memmer et al. to the composition of Saito in order to have low viscosities.
28 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2011/0096285 A1) as applied to claims 1-3, 5, 7-8, 10-11, 13-16, 18-21 and 27 above, and further in view of KR 101353230 B1.
With regard to claim 28, Saito does not explicitly teach the liquid crystalline medium having at least one compound of formula BF-1 or BF-2 as instantly claimed.
Nonetheless, the examiner has added KR 101353230 to teach it is obvious to one of ordinary skilled to include a compound represented by BF-1 and/or BF-2 (i.e.
    PNG
    media_image16.png
    61
    341
    media_image16.png
    Greyscale
) as instantly claimed to a liquid crystalline medium having negative dielectric anisotropy (see abstract, claims and Examples i.e.
    PNG
    media_image17.png
    555
    587
    media_image17.png
    Greyscale
) in view of aiding the composition to exhibits rotation viscosity, high dielectric anisotropy and long-term stability. KR 101353230 and Saito are analogous art in the liquid crystal medium field. Therefore, one of ordinary skilled in the art would include at least one difluoro-dibenzofuran compound (I) as taught by KR 101353230 to the composition of Saito in view of aiding the composition to exhibits rotation viscosity, high dielectric anisotropy and long-term stability.


Response to Arguments
17.	Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
	A) Applicants argue that the present mixtures are in no way disclosed in the reference. There are just examples in Saito, and none contain at least one compound of formula BF-1, BF-2, L-1 to L11, P-1 to P-4, B-2b, B-2c, IIA-26, IIA-28, IIA-50, IIA-51 or O-6a.  As Saito does not disclose or suggest any of the above compounds used in an admixture with IA-IE, the reference does not anticipate the present claims and withdrawal of the rejection is respectfully requested.
A) Examiner respectfully disagrees. It is not a requirement that prior art must show an example for an anticipatory rejection.  Prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The claims as currently amended are broader than the last set amendment filed on 04/03/2020. Nonetheless, Saito teaches a liquid crystal composition that has a negative dielectric anisotropy comprising at least one compound of formula (1) and at least one compound of formula (2) which are the following:

    PNG
    media_image1.png
    553
    472
    media_image1.png
    Greyscale
[0011]. Saito teaches a specific example of formula (1) is a compound represented by formula (1-4) 
    PNG
    media_image2.png
    38
    314
    media_image2.png
    Greyscale
seen in Examples and [0018]. Compound (1-4) is equivalent to formula IIA-28 of instant claims 1 and 27 when p is 2, Z2 is - –CH2O- , R1 is alkyl,R2 is alkoxy group ( O-R i.e. O-alkyl) and L1 and L2 are F. Saito teaches a specific example of formula (2) is compound V-HH-V seen in Example 2 [0098]. Compound V-HH-V is equivalent to formula IC of instant claim 1, specifically formula IC-1 of instant claim 2.  
Example 2 
    PNG
    media_image18.png
    173
    360
    media_image18.png
    Greyscale
 of Saito explicitly shows a negative dielectric liquid crystal medium comprising V-HH-V and a compound represented by formula (I-4) (see paragraph [0095]) anticipating instant claims 1 and 2.  Therefore, the rejection is maintained. 
B) Applicants argue Klasen-Memmer teaches the formula IA’-Ia compound for use in "a further preferred embodiment" of the mixtures of this specific reference. The reference attributes the properties in fact to the mixtures of the invention, which contain a compound of formula I, but not to these specific compounds per se. It is respectfully submitted that in making this conclusion, it is not possible to have reasonable certainty of whether this specific compound would provide beneficial effects in a different mixture, i.e., that of Saito. One of ordinary skill in the liquid crystalline art would not essentially randomly cobble together mixtures from a wide generic disclosure without some direction, as the properties of LC mixtures can vary widely based on small changes in their components, and thus without some direction there is no reasonable expectation of success.
In view of the facts of the current case, particularly noteworthy is also the decision of In re Stepan Co., 868 F.3d 1342 (Fed. Cir. 2017). In this case, the claims recited a surfactant system having three components and having a cloud point above at least 70°C. The single prior art reference taught all three components of the surfactant system as possible components and had examples, at least one of which contained two of the three components of the 
Stepan clearly reflects the approach laid out by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), which clearly held that the mere separate finding of elements of a claimed invention in the prior art is inadequate with each other, except that they are both in the general fields of 
Stepan clearly reflects the approach laid out by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), which clearly held that the mere separate finding of elements of a claimed invention in the prior art is inadequate.
Moreover, and perhaps even more importantly, motivation requires a "reasonable expectation of success." Motivation, even a merely implied suggestion in the combined references, or a common sense reason, etc., is required for a prima facie showing of obviousness, along with a reasonable expectation of success. KSR International Co. v. Teleflex, Inc., 550 US 398 (2007). To establish obviousness the PTO must demonstrate that a skilled artisan would have had reason to combine the teachings of the prior art references to achieve the claimed invention, and that the skilled artisan would have had a reasonable expectation of success from doing so. Procter & Gamble Co. v. Teva Pharms. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009). See also Amgen, Inc. v. F. Hoffmann-LaRoche Ltd., 580 F.3d 1340, 1362 (Fed. Cir. 2009) ("An obviousness determination requires that a skilled artisan would have perceived a reasonable expectation of success in making the invention in light of the prior art.")
There is simply no reasonable expectation of success in plucking a few compounds out of one liquid crystalline mixture and inserting them into another, even if those compounds are taught to provide advantageous properties, because those advantageous properties are specific to the mixtures in which they are employed in the secondary reference.


B) Examiner respectfully disagrees the references fail to suggest claim 6, and withdrawal of the rejection is respectfully requested. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Klasen-Memmer et al. and Saito are analogous art in the liquid crystalline medium art. Therefore, one of ordinary skilled in the art would consider combining the references for reasons of record. Examiner has only added Klasen-Memmer et al. to teach it is well-known to one of ordinary skilled in the art to include a compound represented a formulae L-1 to L11 as instantly claimed to a liquid crystalline medium as taught by Saito. 
Klasen-Memmer et al. teach a liquid-crystalline medium comprising a compound of formula I [0013] such as formula IA’-1a which is the following:

    PNG
    media_image9.png
    114
    386
    media_image9.png
    Greyscale
[0083] wherein alkyl and alkyl’ denote alkyl having 1 to 7 C atoms [0084] which is equivalent to formula L-1 of instant claim 6 when R is an alkyl radical having 3 C atoms, (O) is –O-, and alkyl is an alkyl radical having 2 C atoms. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. One LY-3-O2 seen in Example 3.1 [0426] that is equivalent to formula L-1 of instant claim 6 when R is an alkyl radical having 3 C atoms, (O) is –O-, and alkyl is an alkyl radical having 2 C atoms.. Therefore, one of ordinary skilled in the art would not be merely “picking and choosing” as argued by the applicants. Therefore, the rejection is maintained for reason of record. 
C) Applicants argue reconsideration of claim 9 is also respectfully requested. The deficiencies of Saito are discussed above. Hattori, cited for its disclosure of BC, CR, PH-1, PH-2, and BF-1 to BF-4 does not remedy these deficiencies. Again, the Office Action selects a specific compound out of a reference which employs it in mixtures which are not the same as those in the primary reference. In any event, compounds of BF-1 and BF-2, possibilities in the present independent claim - are not disclosed or within the formulae of Hattori. Note claim 28. Withdrawal of this rejection is also respectfully requested.
C) Examiner is respectfully disagrees for reasons stated above.  Claim 9 does not require BF-1 and BF-2 to be present in claim 1 or claim 9 as argued by the applicants. Examiner has only added Hattori et al. to teach it is well-known in the liquid crystalline medium field to include a compound represent by formula CR to a liquid crystalline medium as taught by Saito and not cure any other deficiencies as argued by the applicants.  Therefore, the rejection is maintained. 
D) Applicants argue reconsideration of claim 12 is also respectfully requested. Manabe is cited for its disclosure of compounds said to meet P-1. As above however there is simply no motivation, reasonable expectation of success in such a combination. Withdrawal of this rejection is also respectfully requested.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Manabe et al. and Saito are analogous art in the liquid crystalline medium field. Also Manabe et al. teach the compound represented by P-1to P-4 has high clearing points and relatively low thresholds [0037]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the compound I-1 of Manabe et al. to the composition of Saito in order to have high clearing points and relatively low thresholds. Therefore, the rejection is maintained.
E) 	Applicants argue reconsideration of claim 17 is also respectfully requested. Haensel is cited for its disclosure of known mesogenic compounds. The reference does not remedy the above-discussed deficiencies of Saito. The rejection using Saito and Klasen-Memmer is discussed above. Withdrawal of these rejections is also respectfully requested.
E) Examiner respectfully disagrees. Examiner has only added the prior art references to teach it is well-known in the liquid crystalline medium field to include a mesogenic compound to a liquid crystalline medium as taught by Saito and not cure any other deficiencies as argued by the applicants.  Therefore, the rejection is maintained. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722